EXHIBIT 10.2
 
FINDER’S FEE AGREEMENT
 
THIS AGREEMENT is dated as of August 11, 2011.
 
BETWEEN:
 
Palmdale Executive Homes, Corp., a Company incorporated under the laws of the
State of Nevada
(the “Company”)
 
AND:
 
Tosca Capital Corp.
(the “Finder”)
 
WHEREAS the Company has agreed, in consideration for the Finder’s services in
connection with the referral and introduction of certain persons to the Company,
to pay the Finder a fee (the “Fee”) with respect to a contemplated lease with an
option to purchase of a certain mining property located in the state of
California known as the Providence Mine property and associated unpatented
mining claims (the “Property”) equal to 11,000 shares of restricted common stock
of the Company.      
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the introduction
of the Company to the owner of the Property by the Finder and the consummation
of a transaction between the owner of the Property and the Company, the parties
hereto agree as follows:
 
 
1.              The Finder acknowledges that the Fee represents all obligations
due and owing by the Company to the Finder.

 
 
2.              This Agreement shall be governed, construed and enforced
according to the laws of the State of Nevada and is subject to the exclusive
jurisdiction of the courts of Nevada.

 
 
3.              Whenever the singular or masculine are used throughout this
Agreement, the same shall be construed as being the plural or feminine or neuter
where the context so requires, and vice versa.

 
 
4.              The parties agree to execute such further documents and
assurances as may be required to effect the intent hereof.

 
 
5.              Any notice required to be given under this Agreement shall be
provided as follows:

 
Tosca Capital Corp.
Attention:  Jurgen Wolf
Email: toscacapital@gmail.com


and in the case of the Company addressed as follows:
 
Palmdale Executive Homes, Corp.
 
6767 W. Tropicana Ave., Suite 207
Las Vegas, NV
89103
Email: santiago.medina@engineer.com


and any notice given as aforesaid shall be deemed to have been given, if
delivered, when delivered, if telecopied, when received, or if mailed, or
telegraphed, on the third business day after the date of mailing or telegraphing
thereof.  Either party may from time to time by notice in writing change its
address for the purpose of this section.
 
 
6.              The Finder and the Company may execute this Agreement in two or
more counterparts, each of which is deemed to be an original and all of which
constitute one agreement, effective as of the date first above written.

 
 
1

--------------------------------------------------------------------------------

 
 
The parties have executed this Agreement as of August 11, 2011.
 

Signature     Signature            
TOSCA CAPITAL CORP.
    PALMDALE EXECUTIVE HOMES CORP.            
/s/ Jurgen Wolf
   
/s/Santiago Medina
  By: Jurgen Wolf,    
By: Santiago Medina
  President     
President
  August 11, 2011     August 11, 2011  

 
 
 
2

--------------------------------------------------------------------------------

 